NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 20 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with B. Jones (Reg. No. 37,857) on 14 June 2022.

The application has been amended as follows: 

For the claims submitted 20 May 2022:
	Claim 1, line 2: amend to read, “the frame and stair system being oriented from distal to proximal in which proximal is closer to the wall than distal, the frame and stair system being oriented with left and right viewing from distal to proximal, the frame and stair system comprising:…” 
	
		line 12: amend to read, “a left lower support leg, a right lower support leg,…”.

	Claims 2-8, line 1 of each: amend to read, “The frame and stair system according to…”.

	Claim 9, line 2: amend to read, “the frame and stair system being oriented from distal to proximal in which proximal is closer to the wall than distal, the frame and stair system being
oriented with left and right viewing from distal to proximal, the method comprising:…”

	Claims 21-23, line 1 of each: amend to read, “the frame and stair system according to…”.

With the above amendment, the following is the final status of the claims:
Claims 1-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649